  Case 8:19-cv-01677-JVS-KES Document 27 Filed 03/19/20 Page 1 of 1 Page ID #:273

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-1677 JVS (KESx)                                               Date     March 19, 2020
 Title             Shutao Lin v. The Gabonese Republic


 Present: The
 Honorable                       James V. Selna, U.S. District Court Judge
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Default Judgment

     On February 24, 2020, Plaintiff Shutao Lin moved for default judgment against
Defendant the Gabonese Republic. Mot., Dkt. No. 24. The Gabonese Republic has not
opposed the motion.

      Pursuant to Federal Rule of Civil Procedure 78 and Local Rule 7-15, the Court
deems the matter submitted without oral argument, and removes the March 23, 2020
hearing from its calendar.

                    IT IS SO ORDERED.




                                                                                                        :      0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
